Federated Balanced Allocation fund A Portfolio of Federated Managed Allocation Portfolios Class A Shares Class B Shares Class C Shares SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 31, 2009 1.As of March 31, 2009, Thomas G. Bigley retired from his position as a Trustee of the Fund and as a member of the Audit Committee and the Nominating Committee. 2.Please replace the fund ownership information for Mr. O’Neill and Mr. Will with the following information: BOARD OWNERSHIP OF SHARES IN THE FUND AND IN THE FEDERATED FAMILY OF INVESTMENT
